UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10924 CLAYTON WILLIAMS ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 75-2396863 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Six Desta Drive - Suite 6500 Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No There were 12,162,536 shares of Common Stock, $.10 par value, of the registrant outstanding as of May6, 2011. CLAYTON WILLIAMS ENERGY, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 5 Consolidated Statement of Stockholders’ Equity for the three months ended March 31, 2011 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risks 32 Item 4. Controls and Procedures 34 PART II.OTHER INFORMATION Item 1A. Risk Factors 35 Item 6. Exhibits 35 Signatures 37 2 PART I.FINANCIAL INFORMATION Item 1 -Financial Statements CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS March 31, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Joint interest and other, net Affiliates Inventory Deferred income taxes Assets held for sale - Prepaids and other PROPERTY AND EQUIPMENT Oil and gas properties, successful efforts method Natural gas gathering and processing systems Contract drilling equipment Other Less accumulated depreciation, depletion and amortization ) ) Property and equipment, net OTHER ASSETS Debt issue costs, net Other $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, December 31, (Unaudited) CURRENT LIABILITIES Accounts payable: Trade $ $ Oil and gas sales Affiliates Fair value of derivatives Accrued liabilities and other NON-CURRENT LIABILITIES Long-term debt Deferred income taxes Fair value of derivatives Other COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, par value $.10 per share, authorized – 3,000,000 shares; none issued - - Common stock, par value $.10 per share, authorized – 30,000,000 shares; issued and outstanding – 12,155,536 shares in 2011 and 12,154,536 shares in 2010 Additional paid-in capital Retained earnings $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share) Three Months Ended March 31, REVENUES Oil and gas sales $ $ Natural gas services Drilling rig services - Gain on sales of assets Total revenues COSTS AND EXPENSES Production Exploration: Abandonments and impairments Seismic and other Natural gas services Drilling rig services Depreciation, depletion and amortization Accretion of abandonment obligations General and administrative Loss on sales of assets and impairment of inventory - Total costs and expenses Operating income OTHER INCOME (EXPENSE) Interest expense ) ) Loss on early extinguishment of long-term debt ) - Gain (loss) on derivatives ) Other Total other income (expense) ) Income (loss) before income taxes ) Income tax (expense) benefit ) NET INCOME (LOSS) $ ) $ Net income (loss) per common share Basic $ ) $ Diluted $ ) $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) (In thousands) Common Stock Additional No. of Par Paid-In Retained Shares Value Capital Earnings BALANCE, December 31, 2010 $ $ $ Net loss - - - ) Issuance of stock through compensation plans, including income tax benefits 1 - 26 - BALANCE, March 31, 2011 $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 CLAYTON WILLIAMS ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation, depletion and amortization Exploration costs Gain on sales of assets and impairment of inventory, net ) ) Deferred income tax expense (benefit) ) Non-cash employee compensation Unrealized (gain) loss on derivatives ) Accretion of abandonment obligations Amortization of debt issue costs Loss on early extinguishment of long-term debt - Changes in operating working capital: Accounts receivable ) ) Accounts payable ) ) Other ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to property and equipment ) ) Proceeds from sales of assets Change in equipment inventory Other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt Repayments of long-term debt ) - Premium on early extinguishment of long-term debt ) - Proceeds from exercise of stock options 26 - Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES Cash paid for interest, net of amounts capitalized $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 1. Nature of Operations Clayton Williams Energy, Inc. (a Delaware corporation),is an independent oil and gas company engaged in the exploration for and development and production of oil and natural gas primarily in its core areas in Texas, Louisiana and New Mexico.Unless the context otherwise requires, references to “CWEI” mean Clayton Williams Energy, Inc., the parent company, and references to the “Company”, “we”, “us” or “our” mean Clayton Williams Energy, Inc. and its consolidated subsidiaries.Approximately 26% of the Company’s outstanding common stock is beneficially owned by Clayton W. Williams, Jr. (“Mr.Williams”), Chairman of the Board and Chief Executive Officer of the Company, and approximately 25% is owned by a partnership in which Mr.Williams’ adult children are limited partners. Substantially all of our oil and gas production is sold under short-term contracts which are market-sensitive.Accordingly, our results of operations and capital resources are highly dependent upon prevailing market prices of, and demand for, oil and natural gas.These commodity prices are subject to wide fluctuations and market uncertainties due to a variety of factors that are beyond our control.These factors include the level of global supply and demand for oil and natural gas, market uncertainties, weather conditions, domestic governmental regulations and taxes, political and economic conditions in oil producing countries, price and availability of alternative fuels, and overall domestic and foreign economic conditions. 2. Presentation The preparation of these consolidated financial statements in conformity with accounting principles generally accepted in the United States (“GAAP”) requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ materially from those estimates. The consolidated financial statements include the accounts of CWEI and its wholly-owned subsidiaries.We also account for our undivided interests in oil and gas limited partnerships using the proportionate consolidation method.Under this method, we consolidate our proportionate share of assets, liabilities, revenues and expenses of these limited partnerships.Less than 5% of our consolidated total assets and total revenues are derived from oil and gas limited partnerships.All significant intercompany transactions and balances associated with the consolidated operations have been eliminated. In the opinion of management, our unaudited consolidated financial statements as of March 31, 2011 and for the interim periods ended March 31, 2011 and 2010 include all adjustments that are necessary for a fair presentation in accordance with GAAP.These interim results are not necessarily indicative of the results to be expected for the year ending December31, 2011. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Form 10-K for the year ended December31, 2010. 8 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 3. Long-Term Debt Long-term debt consists of the following: March 31, December 31, (In thousands) 7.75% Senior Notes due 2019 $ $ - 7¾% Senior Notes due 2013 Revolving credit facility, due November 2015 $ $ Senior Notes In July 2005, we issued $225million of aggregate principal amount of 7¾% Senior Notes due 2013 (“2013 Senior Notes”).The 2013 Senior Notes were issued at face value and bear interest at 7¾% per year, payable semi-annually on February 1 and August 1 of each year, beginning February 1, 2006.In March 2011, we redeemed $143.2 million in aggregate principal amount of 2013 Senior Notes in a tender offer and recorded a $4.6 million loss on early extinguishment of long-term debt consisting of a $2.8 million premium and a $1.8million write-off of debt issuance costs.The remaining $81.8 million of 2013 Senior Notes are callable at par on August 1, 2011. In March 2011, we issued $300million of aggregate principal amount of 7.75% Senior Notes due 2019 (“2019 Senior Notes”, andtogether with the 2013 Senior Notes, the “Senior Notes”).The 2019 Senior Notes were issued at face value and bear interest at 7.75% per year, payable semi-annually on April 1 and October 1 of each year, beginning October 1, 2011.In April 2011, we issued an additional $50 million aggregate principal amount of 2019 Senior Notes (see Note 14).We may redeem some or all of the 2019 Senior Notes at redemption prices (expressed as percentages of principal amount) equal to 103.875% for the twelve-month period beginning on April 1, 2015, and 101.938% beginning on April 1, 2016, and 100% beginning on April 1, 2017 or for any period thereafter, in each case plus accrued and unpaid interest. The Indentures governing the Senior Notes contains covenants that restrict our ability to:(1)borrow money; (2)issue redeemable or preferred stock; (3)pay distributions or dividends; (4)make investments; (5)create liens without securing the Senior Notes; (6)enter into agreements that restrict dividends from subsidiaries; (7)sell certain assets or merge with or into other companies; (8)enter into transactions with affiliates; (9)guarantee indebtedness; and (10)enter into new lines of business.One such covenant provides that we may only incur indebtedness if the ratio of consolidated EBITDAX to consolidated interest expense (as these terms are defined in the Indentures) does not exceed certain ratios specified in the Indentures governing the Senior Notes.These covenants are subject to a number of important exceptions and qualifications as described in the Indentures.We were in compliance with these covenants at March 31, 2011. Revolving Credit Facility We have a credit facility with a syndicate of banks that provides for a revolving line of credit of up to $500 million, limited to the amount of a borrowing base as determined by the banks.The borrowing base, which is based on the discounted present value of future net cash flows from oil and gas production, is redetermined by the banks semi-annually in May and November. We or the banks may also request an unscheduled borrowing base redetermination at other times during the year.If, at any time, the borrowing base is less than the amount of outstanding credit exposure under the revolving credit facility, we will be required to (1) provide additional security, (2) prepay the principal amount of the loans in an amount sufficient to eliminate the deficiency (or by a combination of such additional security and such prepayment eliminate such deficiency), or (3) prepay the deficiency in not more than five equal monthly installments plus accrued interest. The borrowing base was $350 million at March 31,2011. 9 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) After allowing for outstanding letters of credit totaling $2 million, we had $301 million available under the revolving credit facility at March 31, 2011. The revolving credit facility is collateralized primarily by 80% or more of the adjusted engineered value (as defined in the revolving credit facility) of our oil and gas interests evaluated in determining the borrowing base.The obligations under the revolving credit facility are guaranteed by each of CWEI’s material domestic subsidiaries. At our election, annual interest rates under the revolving credit facility are determined by reference to (1) LIBOR plus an applicable margin between 2% and 3% per year or (2) if an alternate base rate loan, the greatest of (A) the prime rate, (B) the federal funds rate plus 0.5%, or (C) one-month LIBOR plus 1% plus, if any of (A), (B) or (C), an applicable margin between 1% and 2%.We also pay a commitment fee on the unused portion of the revolving credit facility at a flat rate of 0.5%.Interest and fees are payable no less often than quarterly.The effective annual interest rate on borrowings under the revolving credit facility, excluding bank fees and amortization of debt issue costs, for the three months ended March 31, 2011 was 2.9%. The revolving credit facility also contains various covenants and restrictive provisions which may, among other things, limit our ability to sell assets, incur additional indebtedness, make investments or loans and create liens. One such covenant requires that we maintain a ratio of consolidated current assets to consolidated current liabilities of at least 1 to 1. Another financial covenant prohibits the ratio of our consolidated funded indebtedness to consolidated EBITDAX (determined as of the end of each fiscal quarter for the then most-recently ended four fiscal quarters) from being greater than 4 to 1.The computations of consolidated current assets, current liabilities, EBITDAX and indebtedness are defined in the loan agreement.We were in compliance with all financial and non-financial covenants at March 31, 2011. 4. Other Non-Current Liabilities Other non-current liabilities consist of the following: March 31, December 31, (In thousands) Abandonment obligations $ $ Other $ $ Changes in abandonment obligations for the three months ended March 31, 2011 and 2010 are as follows: Three Months Ended March 31, (In thousands) Beginning of period $ $ Additional abandonment obligations from new properties Sales or abandonments of properties ) ) Accretion expense End of period $ $ Our asset retirement obligation is measured using primarily Level 3 inputs.The significant unobservable inputs to this fair value measurement include estimates of plugging, abandonment and remediation costs, inflation rate and well life.The inputs are calculated based on historical data as well as current estimated costs. 10 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) 5. Compensation Plans Stock-Based Compensation We presently have options outstanding under a stock option plan for independent directors covering 14,000 shares of common stock.As of March 31, 2011, the options had a weighted average exercise price of $26.61 per share (ranging from $12.14 per share to $41.74 per share), a weighted average remaining contractual term of 3.8 years, and an aggregate intrinsic value of $1.1 million (based on a market price at March 31, 2011 of $105.70 per share).No options were granted during the three months ended March 31, 2011 or 2010, and options to purchase 1,000 shares of common stock were exercised during the three months ended March 31, 2011 (with an intrinsic value of $56,970). Non-Equity Award Plans The Compensation Committee of the Board of Directors has adopted an after-payout (“APO”) incentive plan (the “APO Incentive Plan”) for officers, key employees and consultants who promote our drilling and acquisition programs.The Compensation Committee’s objective in adopting this plan is to further align the interests of the participants with ours by granting the participants an APO interest in the production developed, directly or indirectly, by the participants.The plan generally provides for the creation of a series of partnerships or participation arrangements, which are treated as partnerships for tax purposes (“APO Partnerships”), between us and the participants, to which we contribute a portion of our economic interest in wells drilled or acquired within certain areas.Generally, we pay all costs to acquire, drill and produce applicable wells and receive all revenues until we have recovered all of our costs, plus interest (“payout”).At payout, the participants receive 99% to 100% of all subsequent revenues and pay 99% to 100% of all subsequent expenses attributable to the APO Partnerships.Between 5% and 7.5% of our economic interests in specified wells drilled or acquired by us subsequent to October 2002 are subject to the APO Incentive Plan.We record our allocable share of the assets, liabilities, revenues, expenses and oil and gas reserves of these APO Partnerships in our consolidated financial statements.Participants in the APO Incentive Plan are immediately vested in all future amounts payable under the plan. The Compensation Committee has also adopted an APO reward plan (the “APO Reward Plan”) which offers eligible officers, key employees and consultants the opportunity to receive bonus payments that are based on certain profits derived from a portion of our working interest in specified areas where we are conducting drilling and production enhancement operations.The wells subject to an APO Reward Plan are not included in the APO Incentive Plan.Likewise, wells included in the APO Incentive Plan are not included in the APO Reward Plan.Although conceptually similar to the APO Incentive Plan, the APO Reward Plan is a compensatory bonus plan through which we pay participants a bonus equal to a portion of the APO cash flows received by us from our working interest in wells in a specified area.Unlike the APO Incentive Plan, however, participants in the APO Reward Plan are not immediately vested in all future amounts payable under the plan.To date, we have granted awards under the APO Reward Plan in seven specified areas, each of which established a quarterly bonus amount equal to 7% of the APO cash flow from wells drilled or recompleted in the respective areas after the effective date set forth in each plan, which dates range from January 1, 2007 to August 9, 2010.Under these seven awards, the full vesting dates for future amounts payable under the plan for one award is November 4, 2011, three awards are August 9, 2012, and three awards are May 5, 2013. In January 2007, we granted awards under the Southwest Royalties Reward Plan (the “SWR Reward Plan”), a one-time incentive plan which established a quarterly bonus amount for participants equal to the after-payout cash flow from a 22.5% working interest in one well.Under the plan, two-thirds of the quarterly bonus amount is payable to the participants until the full vesting date of October 25, 2011.After the full vesting date, the deferred portion of the quarterly bonus amount, with interest at 4.83% per year, as well as 100% of all subsequent quarterly bonus amounts, are payable to participants. 11 CLAYTON WILLIAMS ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) To continue as a participant in the APO Reward Plan or the SWR Reward Plan, participants must remain in the employment or service of the Company through the full vesting date established for each plan.The full vesting date may be accelerated in the event of a change of control or sale transaction, as defined in the plan documents. We recognize compensation expense related to the APO Partnerships based on the estimated value of economic interests conveyed to the participants.Estimated compensation expense applicable to the APO Reward Plan and SWR Reward Plan is recognized over the vesting periods, which range from two years to five years.We recorded compensation expense of $7.4 million for the three months ended March 31, 2011 and $2 million for the three months ended March 31, 2010 in connection with all non-equity award plans. 6. Derivatives Commodity Derivatives From time to time, we utilize commodity derivatives in the form of swap contracts to attempt to optimize the price received for our oil and gas production.Under swap contracts, we receive a fixed price for the respective commodity and pay a floating market price as defined in each contract (generally NYMEX futures prices), resulting in a net amount due to or from the counterparty.Commodity derivatives are settled monthly as the contract production periods mature. The following summarizes information concerning our net positions in open commodity derivatives applicable to periods subsequent to March 31, 2011.The settlement prices of commodity derivatives are based on NYMEX futures prices. Swaps: Oil Gas Bbls Price MMBtu (a) Price Production Period: 2nd Quarter 2011 $ $ 3rd Quarter 2011 $ $ 4th Quarter 2011 $ $ $ - $
